EAYETORNETC             GENE
                       OF      TEXAS




                     September 6, 1961

Honorable Jules Damiani, Jr.      Opinion No. w-1133
Criminal District Attorney
Galveston
-_        County
           -                      Re: Whether
                                      ^    - the proposed
                                                      .
Galveston, Yexas                      sormal contract netween
                                      the United States of
                                      America and the State
                                      of Texas meets the
                                      conditions required
                                      by Senate Bill 1, Acts
                                      of the 57th Legislature,
Dear Mr. Damiani:                     First Called Session.
          You have requested this office for an opinion as
to whether or not the proposed formal contract, a copy of
which is attached hereto, between the United States of
America, acting through the Department of Commerce, Mari-
time Administration, and the State of Texas, acting through
the Chancellor of the Texas Agriculture and Mechanical Col-
lege System and the President of the Agriculture and Mechan-
ical College of Texas, meets the requirements set forth in
the Appropriations Bill, Senate Bill 1, Acts of the 57th
Legislature, 1st Called Session.
          On page IV-45 of Senate Bill 1, the following
provisions pertaining to the Texas Maritime Academy are
found:
          "In addition to the amounts specified
     above, there are also hereby appropriated to
     the Texas Maritime Academy all funds received
     from any other source, including the Federal
     Government, to be used for the purposes for
     which such funds are made available, provided
     such funds shall be deposited with the State
     Treasurer and withdrawn only upon vouchers
     submitted to the State Comptroller of Public
     Accounts.
          "It is specificall
                       t    y provided, however,
     that
     --   the appropria ions made hereinabove are
     contingent upon either industry or the Federal


     --                                   --
Honorable Jules Damiani, Jr., page 2 bWW-L133 )

    annual maintenance -
                       and operation ---
                                     of said ves-
    &.    None of the moneys appropriated herein-
    above for the fiscal.year beginning Sewtember
    1, 1962 may be expended unless and-until such
    agreements or contracts for the preceding year
    beginning Septem'ber1, 1961 have been fulfilled.
    A copy of any such agreements or contracts shall
    be filed with the Governor prior to the expendi-
    ture of any of the moneys appropriated herein-
    above." (Emphasis added)
          Article 5 of the proposed formal contract between
the United States of America and the State of Texas provides
that:
         "Upon the appllcatfon In wrfting of the
    Governor of the State of Texas, acting upon
    the recommendation of the proper School au-
    thority, the Administration agrees to furnish
    a suitable training vessel subject to the pro-
    v!,sionsof Section 3 of the Act and of para-
    graph 316.4, Administration General Order 87.”
          Ar,ticleL(b) of fh& proposed formal contract be-
tween the United States of America and ,theState of Texas
provides that:
         "The preceding paragraph contemplates an
    annual assestaoce wavment of $75,000 for the
    maintenance and operation of the"Schoo1. This
    amount has
           -- been found more than sufficient for
    the annual ---
               cost to be 'I;orne
                                bJr the State for
    E   maintenance and oneration oi"rainingxips
    Grated   & -.~-
                some-%? the existia7@;state marltime
    academfes. The Administrsffon hereby stipulates
    that such portion of the $75,(X0 assistance pay-
    ment as fs necessary to pay for said expenses
    is hereby made available to the State for thfs
    specific purpose. The unused portion may be
    used for otkr expenses incident to the opera-
    tion and maintenance of the School. In any
    one fiscal year the Superintendent of the
    School shall,not be &i.lthorizedto spend more
    than the $75,qCO0recefced from the Federal
    Government and deposiiti'ed
                             with the State Treas-
                     “-tfon & r,fthe Act for the
    urer purstiantto L,
    aforementioned expense to o crate and maintain
    the ship." (Etqhasis addedP -
Honorable Jules Damiani, Jr., page 3 (WW-1133 )

          Since the provisions of Article 5 of the proposed
formal contract between the United States of America and the
State of Texas provide for the furnishing of a suitable train-
ing vessel to the Texas Maritime Academy, and since the provi-
sions of Article l(b) provide for the furnishing of sufficient
funds for the annual maintenance and operation of such vessel
we are therefore of the opinion that upon approval of such
formal contract as to form and substance, and after execution
of same by the proper parties thereto, that the requirements
set forth on page IV-45 of Senate Bill 1 that:
          11
           . . . the appropriations made hereinabove are
     contingent upon either industry or the Federal Gov-
     ernment, or both, furnishing, or by formal contract
     agreeing to furnish, a seagoing vessel and sufficient
     funds to provide for the annual maintenance and oper-
     ation of said vessel. D . .",
would be fulfilled.
                      SUMMARY
          The proposed formal contract between the
     United States of America and the State of Texas
     relative to the Texas Maritime Academy meets the
     conditions required in Senate Bill 1, Acts of
     the 57th Legislature, 1st Called Session.
                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas




                             Assistant
PB:dhs
APPROVED:
OPINION COMMITTEE
W. V. Qeppert, Chairman
William E. Allen
Joe A. Osborn
J. C. Davis
REVIEWED FOR THE ATTORNEY GENERAL
BY: Howard W. Mays